--------------------------------------------------------------------------------

THIS LOI is dated as of the 30th day of December, 2009.

BETWEEN:

ICP SOLAR TECHNOLOGIES INC.
a corporation duly formed under the laws of the State of Nevada with its
principal office at: 7075 Place Robert-Joncas, Montreal, Quebec, Canada H4M2Z2

(hereinafter referred to as “ICP")

On the First part

AND:

EPOD SOLAR INC.
a corporation duly formed under the laws of the Province of British Columbia
with its principal office in #5 – 215 Neave Road Kelowna, British Columbia,
Canada V1V 2L9

(hereinafter referred to as "EPOD”)

On the Second part

(Hereinafter individually referred to as the “Party” and collectively referred
to as the ”Parties”)

This LOI (“LOI”) is entered into by and between ICP and EPOD (and/or one or more
of its subsidiaries, hereinafter collectively referred to as “EPOD”) and sets
out the basis for a proposed material transaction or series of related
transactions (collectively, the “Transaction”), under the following terms and
conditions:

1.

Transaction. The Transaction steps and structure will be determined by the
Parties, and may involve one or more related transactions, including private
placements, mergers, share exchanges, asset purchases, stock purchases, and
other actions, which is intended to result in the combination of the businesses
of EPOD and ICP.


--------------------------------------------------------------------------------


  1.1

Subject to the terms and conditions set forth herein, the Parties agree to enter
into good faith negotiations to prepare definitive agreements (the “Agreements”)
reflecting the terms of the Transaction set forth in this LOI, including (i)
customary representations, warranties and covenants, (ii) customary conditions
to closing.

        1.2

The Transaction steps and structure shall be subject to the approval of the
Parties’ respective boards. The consummation of the Transaction will be subject
to and contingent upon making or obtaining all necessary third-party filings and
approvals (including board approvals and any required approval by the holders of
ICP’s common stock).

        1.3

In addition, the execution and delivery of the Agreements and consummation of
the Transaction by the Parties will be subject to the condition, among others,
that each Party is, on the basis of its due diligence investigation and
otherwise, satisfied, in its sole and absolute discretion, that such execution
or delivery or consummation is not likely to have a material adverse effect,
directly or indirectly, on such Party’s business, assets, operations or
prospects.

        1.4

The Parties covenant to use their reasonable best efforts to make and obtain all
necessary third-party filings and approvals in connection with the Transaction,
including any and all required board of director and shareholder approvals
pertaining to the Transaction.

        1.5

The Parties agree that each Party shall be responsible for and pay for its own
expenses including but not limited to legal and accounting fees, regardless of
whether or not the contemplated transaction is consummated.


2.

Termination. The term of this LOI (the “Term”) will commence on the date of the
signing of this LOI and will continue until the earliest of (a) the effective
date of execution and delivery of the Agreements by the Parties, (b) 90 days
following the date of the signing of the this LOI (the earliest such date is
herein referred to as the “Termination Date”).


  2.1

This LOI, and each and all of the rights and obligations of the Parties under
this LOI, will (except as hereinafter provided) terminate effective upon the
Termination Date. From and after the Termination Date, no Party will have any
obligation to the other Party whatsoever pursuant to this LOI, except that in
any event, the Parties will remain bound by the provisions of Sections 6 and 7.


3.

Exclusive Negotiations. The Parties agree that, during the Term, neither ICP nor
EPOD nor any of their respective Representatives (as defined in Section 4 below)
will, directly or indirectly enter into any agreements, understandings or
negotiations with, or solicit, initiate or encourage any inquiries, proposals or
offers from, any third party relating to:


  (i)

any acquisition or purchase of any assets of EPOD (other than sales of
inventory, or immaterial portions of assets, in each case in the ordinary
course),

        (ii)

any merger, consolidation or business combination involving ICP or any of its
subsidiaries or involving EPOD; or

        (iii)

with respect to any effort or attempt by any third party to do or to seek any of
the types of transactions referred to in (i) above, including:


  (a)

participate in any discussions or negotiations;


--------------------------------------------------------------------------------


    (b) furnish to any third party any data or information with respect to ICP
or any of its subsidiaries or EPOD; or             (c) otherwise cooperate in
any way with, assist or participate in or facilitate or encourage any such
effort.


  3.1

During the Term, each of ICP and EPOD undertakes not to enter into any agreement
or arrangement that does, or that reasonably foreseeably might, have an adverse
effect on its ability to enter into and perform the Transaction.


4.

Confidentiality. Each Party will hold in strict confidence and not disclose to
third parties any data and information obtained from the other Party except that
such Party may disclose such data and information to its employees, officers,
directors, advisors, legal counsel, accountants, agents and representatives, as
well as any sources of financing it may consider in connection with the
Transaction (collectively, “Representatives”). If the Transaction is not
consummated, each Party will, at the other Party’s option, either return all
such data and information furnished to it to the other Party, or destroy all
copies of such data and information in its possession (and cause its
Representatives to do the same).


  4.1

Except as and to the extent required by law or applicable stock exchange rule,
without the written consent of the other Party, neither Party will, and each
will direct its respective Representatives not to, directly or indirectly, make
any public comment, statement or other communication with respect to, or
otherwise disclose or permit the disclosure of the existence of discussions
regarding, the Transaction or any of the terms, conditions or other aspects of
the Transaction.


5.

Governing Law. This LOI will be governed by and construed in accordance with the
laws of the State of Nevada, without giving effect to any choice-of-law
principles that would require the application of the law of any other
jurisdiction.

    6.

General Provisions This LOI constitutes the entire agreement and understanding
of the Parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the Parties, written
or oral, to the extent they relate in any way to the subject matter hereof. This
LOI may not be amended or modified except by a writing signed by the Parties.


  6.1

This LOI constitutes a non-binding statement of the Parties’ respective
intentions with respect to the Transaction. This LOI does not, however, contain
all matters upon which agreement must be reached in order for the Transaction to
be consummated, and therefore does not constitute a binding commitment or
agreement with respect to the Transaction itself. Any such binding commitment or
agreement with respect to the Transaction will result only from the execution
and delivery of the Agreements, subject to the terms and conditions expressed
therein.

   



  6.2

This LOI may be executed in any number of counterparts, each of which will be an
original and all of which, when taken together, will constitute one agreement,
and this LOI will become effective upon receipt of a counterpart hereof from
each of the parties hereto. Delivery of an executed counterpart of a signature
page of this LOI by facsimile or other electronic transmission will be effective
as delivery of a manually executed counterpart of this LOI.


--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this LOI as of the day and
year first above written.

ICP SOLAR TECHNOLOGIES INC.

By: /s/ Sass Peress                                          
Sass Peress, President and CEO

EPOD SOLAR INC.

By: /s/: Michael Matvieshen                         
Michael Matvieshen, President and CEO

--------------------------------------------------------------------------------